IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MERLE PAYNE,                            : No. 19 EM 2019
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
COMMONWEALTH OF PENNSYLVANIA,           :
                                        :
                   Respondent           :


                                  ORDER



PER CURIAM

     AND NOW, this 15th day of May, 2019, the Petition for Writ of Mandamus is

DENIED.